


Exhibit 10.8


TWENTIETH AMENDMENT TO EMPLOYMENT AGREEMENT




This Twentieth Amendment to Employment Agreement is made and entered into as of
October 1, 2008, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Robert M. Gans (“Executive”).


Recitals


A)  
On September 20, 1994 an Employment Agreement was made and entered into by and
between Executive and Price Enterprises, Inc.



B)  
Said Employment Agreement has been assigned to Employer and amended on nineteen
prior occasions;



C)  
Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:



Agreement


1.    Section 3.1 of the Employment Agreement, which currently provides:


3.1           Term.  The term of Executive's employment hereunder shall commence
on October 17, 1994 and shall continue until October 16, 2008 unless sooner
terminated or extended as hereinafter provided (the "Employment Term").


is hereby amended, to provide as follows:


3.1           Term.  The term of Executive's employment hereunder shall commence
on October 17, 1994 and shall continue until October 16, 2009 unless sooner
terminated or extended as hereinafter provided (the "Employment Term").


2.  
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.







Executed in San Diego, California, as of the date first written above.




EXECUTIVE                                                                                     EMPLOYER
PRICESMART, INC.


Robert M.
Gans                                                                                     By:           


______________________                                                              Name:                      Jose
Luis Laparte


Its:           President                                

 
 

--------------------------------------------------------------------------------

 
